ORDER
PER CURIAM.
Alan J. Baker and Larry Baker, as trustees of the Baker Family Trust, appeal *11from the circuit court’s judgment affirming a decision by the University City Board of Appeals that affirmed a condemnation order issued by the University City Building Commissioner. No error of law appears. An opinion would have no precedential value. However, the parties have been provided with a memorandum for their information only setting forth the reasons for this order.
The judgment is affirmed. Rule 84.16(b).